Title: To Alexander Hamilton from James McHenry, 1 April 1800
From: McHenry, James
To: Hamilton, Alexander



Private
Philadelphia 1 April 1800
Dear Sir,
I believe, from the opinions entertained of Beal, and disfavorable to Hopkins, that the former is the preferable officer; but can we upon such ground depart from the rules which have been laid down to govern in cases of relative rank. It strikes me, fewest inconveniences will be experienced by an adherence to them than we should find, were we once to admit mere relative merit to decide such questions.
The officers were apprised, Janry 10th 1799, when informed respectively of their being appointed “That a want of materials having prevented a complete nomination of the whole number of officers for the troops to be raised, the President thought it adviseable to reserve the subject of their relative rank for future arrangement.” None of the officers therefore can with justice complain of any injury done to their rights in consequence of their being displaced from the stations assigned in the first or provisional arrangements, which has been changed in above perhaps an hundred instances.
If we were to adopt the idea of two grades of Majors in order to get at complete justice in the case of Beal and Hopkins I am apprehensive we should find more derangement and difficulties in conforming things to this principle, and in its operation in the old and new regiments, in the course of promotions & service than corresponding benefits. In short I can see no remedy for the evil which does not involve as great or a greater evil. If you can point out one I will willingly embrace it.
Yours truely

James McHenry
Gen Hamilton

